Citation Nr: 0832471	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-13 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for a right hip 
disability. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the right hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In March 2008, the Board remanded the veteran's claim 
pursuant to his representative's request for a travel board 
hearing in lieu of a videoconference hearing.  A hearing was 
held in June 2008, at the Fargo RO, before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2007) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.  Therefore, the Board finds that all 
previous remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand: To afford the veteran a VA examination and 
to provide him with the provisions of 38 C.F.R. § 3.310.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is contending that he has one leg 
that is one half inch shorter than his other leg, and that 
this condition was aggravated during his period of active 
service, causing his current hip and back disorders.  The 
evidence of record shows that in September 1968, the veteran 
indicated on his report of medical history that he had one 
leg that was one half inch shorter than his other leg.  The 
entrance examiner noted the veteran's complaint but reported 
that the veteran's legs measured the same.  The veteran's 
service treatment records are negative for any complaints, 
diagnosis or treatment of a right hip or back condition. 

However, a review of the veteran's post-service medical 
records show that the veteran does in fact have one leg that 
is one half inch shorter.  The Board observes two private 
medical opinions submitted by the veteran's orthopedist, 
dated in September 2006 and April 2007.  In the September 
2006 opinion, the private orthopedist provides that the 
veteran's right hip condition was present at a young age and 
was significantly exacerbated with boot camp training, more 
likely than not contributing to the discomfort that the 
veteran had both at the time of his military service and now.  
In the April 2007 opinion, the private orthopedist reiterated 
that it was highly probable that the veteran's discomforts, 
although not caused by his service in the military, were 
exacerbated by the heavy demands placed on it during 
training.  However, it appears that the private opinions were 
based solely on the veteran's history and not a review of the 
claims file.  
In addition, an August 2006 VAMC outpatient treatment record 
states that with his slipped capital femoral epiphysis healed 
as it is, the veteran should not have been a candidate for 
military service.  The August 2006 VAMC treatment record also 
provides that the pain with the veteran's low back is 
probably due to the limited motion to his right hip, but does 
not state whether the veteran's right hip disorder was 
aggravated by his active service.  

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the veteran's preexisting hip disorder was aggravated 
by his period of active service or whether his hip disorder 
caused or aggravated his back disorder.  Although VA may not 
order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant, see Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to 
determine when additional information is needed to adjudicate 
a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a veteran for a 
medical examination where it deems an examination necessary 
to make a determination on the veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is 
necessary).  In this case, the Board finds that the evidence 
needs further development because the private opinions were 
based solely on the veteran's history and not a review of the 
claims file, and the VA treatment records do not provide 
enough information about whether there was a right hip 
disorder in service.  Therefore, the veteran should be 
afforded a VA examination to determine whether his 
preexisting right hip disorder was aggravated during his 
period of active service, and if so, whether there is any 
etiological relationship between his right hip disorder and 
his current low back disorder.  

Moreover, the Board notes that the veteran's claim for his 
low back disorder includes a theory of secondary service-
connection.  However, in the January 2007 statement of the 
case and the November 2007 supplemental statement of the 
case, the veteran was not provided with the provisions of 
38 C.F.R. § 3.310, which is the regulation pertaining to the 
issue of secondary service-connection.  Therefore, on remand, 
the veteran should be provided with the provisions of 38 
C.F.R. § 3.310 in a supplemental statement of the case.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right hip and low back 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the August 
2006 VAMC treatment note, the September 
2006 and April 2007 private medical 
opinions and the veteran's service medical 
records.  The examiner should note that 
there is a legal question in this case to 
be resolved by the adjudicator as to 
whether a right hip disorder existed prior 
to service.  Therefore, for the purpose of 
providing medical information which may be 
needed in the case, the examiner is asked 
to assume that the veteran's right hip 
disorder did pre-exist service in 
rendering his or her opinions. 

The examiner should comment as to whether 
the veteran's preexisting right hip 
disorder worsened in severity during 
service.  If so, he or she should indicate 
whether the increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

If it is determined that the veteran's 
preexisting right hip disorder did worsen 
in severity during service, he or she 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disorder was 
caused or aggravated by his right hip 
disorder.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation or aggravation as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the provisions of 38 C.F.R. 
§ 3.310.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




